DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… axially measured section length of the radially inner end portion extending parallel to the central longitudinal axis is at least two, typically at least three and at the most ten, most typically at the most five sheet thicknesses” (See Claim 9); and “… the base body without the preload elements being designed rotationally symmetrical to the central longitudinal axis” (See Claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
“an exhaust gas turbocharger” should be replaced by – the exhaust gas turbocharger – (for addressing double recitation in claimed limitation).

In Claim 2, line 2, “an projection” should be replaced by – a projection – (for addressing typo error).
Appropriate correction is required.

Claim Suggestions
	Claim 15 is suggested to be revised as an independent Claim including all limitations of Claim 1 as following:
15. An exhaust gas turbocharger, comprising: 
a turbine which has a turbine housing and a turbine wheel accommodated in the turbine housing, 
a disk spring [[further comprising: 
an annular base body extending around a central longitudinal axis and along a circumferential direction of the disk spring and enclosing a disk opening, 
wherein preload elements are formed on an inner circumference of the base body for exerting a preload force on a mounting section of an exhaust gas turbocharger inserted into the disk opening; and
 a bearing housing which has a mounting section which passes through the disk opening of the disk spring, such that the disk spring is fixed to the bearing housing for forming a heat shield which, during operation of the exhaust gas turbocharger, shields the bearing housing against heat generated by the turbine.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mesaki et al. (Pub. Number JP 2017-067033 A).
Regarding Claims 1-6 and 8-13, Mesaki discloses a disk spring (50) for an exhaust gas turbocharger (10), the disk spring (50) comprising: 
an annular base body (51) extending around a central longitudinal axis (L1) and along a circumferential direction (Not Numbered) of the disk spring (50) and enclosing a disk opening (Not Numbered) (See Figures 4-5),
wherein preload elements (52) are formed on an inner circumference (Not Numbered)  of the base body (51) for exerting a preload force on a mounting section (Not Numbered) of [[the exhaust gas turbocharger inserted into the disk opening (Not Numbered) (See Figures 4-5, Paragraph [0021]-[0026]);
(Re. Cl. 2) wherein at least one preload element (52), typically all preload elements (52), is/are formed by [[a projection (52) projecting radially inwards on the inner circumference (Not Numbered) of the base body (51) and bent over away from the central longitudinal axis (L1) (See Figures 4-5);
(Re. Cl. 3) wherein the at least one preload element (52) or the at least one projection (52) is formed or bent over in such a way that the preload force generated by it acts in a radial direction of the disk spring (50) which extends orthogonally away from the central longitudinal axis (See Figures 4-5).  
 (Re. Cl. 4) wherein in a cross-section perpendicular to the central longitudinal axis (L1), typically also in a plan view of the base body (51) along the central longitudinal axis (L1), at least two, typically several, preload elements or projections (52) are arranged at a distance from one another on the inner circumference (Not Numbered) along the circumferential direction Not Numbered) (Clearly seen in Figure 5);
(Re. Cl. 5) wherein in the cross section perpendicular to the central longitudinal axis (L1) a recess (Not Numbered) is formed between two adjacent preload elements or projections (52)  with respect to the circumferential direction (Not Numbered) (See Figure 5);
(Re. Cl. 6/5) wherein at least one recess (Not Numbered) is formed as a slot- like opening extending along the radial direction of the disk spring (50);
(Re. Cl. 8) wherein the base body (51) is formed as a shaped sheet metal part (See Paragraph [0022]) with a predetermined sheet thickness (Not Numbered) (See Figures 4-5); and
(Re. Cl. 11) wherein the preload elements or the projections (52) are integrally formed on the base body (51) (See Figure 5).

It is noted that the claimed limitation of “… in such a way that the preload force generated by it acts in a radial direction of the disk spring which extends orthogonally away from the central longitudinal axis” in lines 2-4 is considered to be a functional limitation, wherein MPEP 2114 states, in part:

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 L.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Led. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 L.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 L.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[AJpparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 L.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Led. Cir. 1990) (emphasis in original).

In this instance, the similar structure of Mesaki is capable of functioning in a manner similar to the claim.
	
Regarding Claims 15-17 and 19, Mesaki discloses an exhaust gas turbocharger (10), comprising: 
a turbine which has a turbine housing (14) and a turbine wheel (18) accommodated in the turbine housing (See Figure 4, paragraph [0009]), a disk spring (50) according to claim 1 (See rejection of Claim 1 above), 
a bearing housing (12) which has a mounting section (31, 31A) which passes through the disk opening (Not Numbered) of the disk spring (50), such that the disk spring (50) is fixed to the bearing housing (12) for forming a heat shield which, during operation of the exhaust gas turbocharger, shields the bearing housing against heat generated by the turbine (See Figure 4, Paragraph [0026]);
(Re. Cl. 16) wherein the preload elements formed on the base body (51) exert a preload force on the mounting section (Not Numbered) of the bearing housing (12) (See Figure 4);
(Re. Cl. 17) wherein the preload force generated by the preload elements (52) and exerted on the mounting portion (Not Numbered) of the bearing housing (12) acts substantially in the radial direction of the disk spring (50) (Inherently); and
(Re. Cl. 19) wherein the disk spring (50) with a radially outer end portion of the base body (51) bears axially against a guide vane carrier (31) of the exhaust gas turbocharger (10), such that the disk spring (50) pretensions the guide vane carrier (31) axially to the turbine housing (14) (See Figure 4).

It is noted that the recitation of “… for forming a heat shield which, during operation of the exhaust gas turbocharger, shields the bearing housing against heat generated by the turbine” in Claim 15,  is considered as the functional language.  Ushijima discloses all the structural components of an engine system, which are read on those of the instant invention.  Therefore, the Ushijima system is capable of performing the same desired functions as the instant invention having been claimed in claim 15. 


    PNG
    media_image1.png
    893
    884
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    918
    media_image2.png
    Greyscale


Claims 1-8, 11, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushijima et al. (Pub. Number JP 61-135941 A).
Regarding Claims 1-8 and 11, Ushijima discloses a disk spring (22) for an exhaust gas turbocharger, the disk spring (22) comprising: 
an annular base body (Not Numbered) extending around a central longitudinal axis (Not Numbered, Read as an axis through the shaft 14 of Figure 3) and along a circumferential direction of the disk spring (220 and enclosing a disk opening (Not Numbered) (See Figures 3-4),
wherein preload elements (23) are formed on an inner circumference of the base body (Not Numbered) for exerting a preload force on a mounting section (a section of the bearing housing 8) of [[the exhaust gas turbocharger inserted into the disk opening (Not Numbered) (See Figures 3-4, Page 6, lines 17-20 of an attached English machine translation copy);
(Re. Cl. 2) wherein at least one preload element (23), typically all preload elements (23), is/are formed by [[a projection projecting radially inwards on the inner circumference (Not Numbered) of the base body (Not Numbered) and bent over away from the central longitudinal axis (Not Numbered, Read as an axis through the shaft 14 of Figure 3) (Clearly Seen on Figure 4);
(Re. Cl. 3) wherein the at least one preload element or the at least one projection (23) is formed or bent over in such a way that the preload force generated by it acts in a radial direction of the disk spring (22) which extends orthogonally away from the central longitudinal axis (Not Numbered, Read as an axis through the shaft 14 of Figure 3) (See Figure 3);
(Re. Cl. 4) wherein in a cross-section perpendicular to the central longitudinal axis (Not Numbered, Read as an axis through the shaft 14 of Figure 3), typically also in a plan view of the base body (Not Numbered) along the central longitudinal axis (Not Numbered, Read as an axis through the shaft 14 of Figure 3), at least two, typically several, preload elements or projections (23) are arranged at a distance from one another on the inner circumference along the circumferential direction (Clearly seen on Figure 4);
(Re. Cl. 5) wherein in the cross section perpendicular to the central longitudinal axis (Not Numbered, Read as an axis through the shaft 14 of Figure 3) a recess (Not Numbered) is formed between two adjacent preload elements or projections (23)  with respect to the circumferential direction (Clearly seen on Figure 4);
(Re. Cl. 6) wherein at least one recess (Not Numbered) is formed as a slot-like opening extending along the radial direction of the disk spring (22) (See Figure 4);
(Re. Cl. 7) wherein in the longitudinal section along the central longitudinal axis (Not Numbered, Read as an axis through the shaft 14 of Figure 3), a radially inner end portion of at least one projection (23) extends parallel to the central longitudinal axis (Not Numbered, Read as an axis through the shaft 14 of Figure 3) (See Figure 3);
(Re. Cl. 8) wherein the base body (Not Numbered) is formed as a shaped sheet metal part with a predetermined sheet thickness (Not Numbered) (See Figure 3); and
(Re. Cl. 11) wherein the preload elements or the projections  (23) are integrally formed on the base body (Not Numbered) (See Figure 4, Page 6, lines 17-20 of an attached English machine translation copy).  

Regarding Claims 15-17 and 19, Ushijima discloses an exhaust gas turbocharger, comprising: 
a turbine (1) which has a turbine housing (2) and a turbine wheel  (Not Numbered) accommodated in the turbine housing (2), 
a disk spring (22) according to claim 1 (See Rejection of Claim 1 above), 
a bearing housing (20) which has a mounting section which passes through the disk opening (Not Numbered) of the disk spring (22), such that the disk spring (22) is fixed to the bearing housing (20) for forming a heat shield which, during operation of the exhaust gas turbocharger, shields the bearing housing against heat generated by the turbine (See Figures 3);
(Re. Cl. 16) wherein the preload elements (23) formed on the base body (Not Numbered) exert a preload force on the mounting section (Not Numbered) of the bearing housing (20) (See Figure 3); and
(Re. Cl. 17) wherein the preload force generated by the preload elements (23) and exerted on the mounting portion (Not Numbered) of the bearing housing (20) acts substantially in the radial direction of the disk spring (22) (Inherently).
It is noted that the recitation of “… for forming a heat shield which, during operation of the exhaust gas turbocharger, shields the bearing housing against heat generated by the turbine” in Claim 15,  is considered as the functional language.  Ushijima discloses all the structural components of an engine system, which are read on those of the instant invention.  Therefore, the Ushijima system is capable of performing the same desired functions as the instant invention having been claimed in claim 15. 


    PNG
    media_image3.png
    576
    814
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    531
    607
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 rejected under 35 U.S.C. 103 as being unpatentable over either Mesaki et al. (Pub. Number JP 2017-067033 A) or Ushijima et al. (Pub. Number JP 61-135941 A), in view of Design choice.
Mesaki/Ushijima discloses the invention as recited in the rejection above, and further discloses the preload elements or projections (52 of Mesaki; 23 of Ushijima) being arranged equidistantly to one another along the circumferential direction (See Figure 5 of Mesaki; and Figure 4 of Ushijima).
 However, Mesaki/Ushijima fails to disclose (Re. Cl. 9) an axially measured section length of the radially inner end portion extending parallel to the central longitudinal axis being at least two, typically at least three and at the most ten, most typically at the most five sheet thicknesses; and (Re. Cl. 14) exactly three preload elements or projections being provided.
One having an ordinary skill in the turbocharger art, would have found an axially measured section length of the radially inner end portion extending parallel to the central longitudinal axis being at least two, typically at least three and at the most ten, most typically at the most five sheet thicknesses; and exactly three preload elements or projections being provided as a matter of design choice depending on the turbocharger requirements.  Moreover, there is nothing in the record which establishes that the claimed axially measured section length being at least two, typically at least three and at the most ten, most typically at the most five sheet thicknesses; and exactly three preload elements or projections being provided presents a novel of unexpected result (See In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mesaki et al. (Pub. Number JP 2017-067033 A).
Mesaki discloses the claimed invention except for the preload elements or the projections being integrally formed on the base body.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the preload elements or the projections being integrally formed on the base body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over either Mesaki et al. (Pub. Number JP 2017-067033 A) or Ushijima et al. (Pub. Number JP 61-135941 A), in view of Eissler et al. (Pub. Number US 2009/094979 A1).
Mesaki/Ushijima discloses the invention as recited in the rejection of claim 1 and further discloses the base body (51) being capable of rotationally symmetrical to the central longitudinal axis (L1).
However, Mesaki/Ushijima fails to disclose the base body without the preload elements.
Eissler teaches that it is conventional in the art of a turbocharger with adjustable geometry and a vane carrier ring, to utilize the base body (Read as ring 28) without the preload elements (See Figure 1, Paragraph [0036])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the base body without the preload elements, as taught by Eissler, to improve the performance efficiency for the Mesaki device, since the use thereof would have reduced abrasive and adhesive wear of the guide vanes and the housing wall (See Paragraph [0008]).

Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over either Mesaki et al. (Pub. Number JP 2017-067033 A) or Ushijima et al. (Pub. Number JP 61-135941 A), in view of Mikito Ishii (Pub. Number US 2009/094979 A1).
Mesaki/Ushijima discloses the invention as recited in the rejection of claim 1 and further discloses the base body (51) being capable of rotationally symmetrical to the central longitudinal axis (L1).
However, Mesaki/Ushijima fails to disclose (Re. Cl. 12) the base body without the preload elements; (Re. Cl. 13) in the longitudinal section along the central longitudinal axis, the base body and the preload elements or the projections together form an S-shaped geometry; and (Re. Cl. 18) the preloading elements lying flat against the mounting section of the bearing housing.  
Mikito Ishii teaches that it is conventional in the turbocharger art, to utilize (Re. Cl. 12) the base body (5, 5a) without the preload elements (See Figure 2); (Re. Cl. 13) in the longitudinal section along the central longitudinal axis, the base body and the preload elements or the projections together form an S-shaped geometry (See Figure 3a, Paragraphs [0041]-[0044] of an attached English Machine Translation copy); and (Re. Cl. 18) the preloading elements (Not Numbered) lying flat against the mounting section (Not Numbered) of the bearing housing (4a) (See Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the base body without the preload elements; in the longitudinal section along the central longitudinal axis, the base body and the preload elements or the projections together form an S-shaped geometry; and the preloading elements lying flat against the mounting section of the bearing housing, as taught by Mikito Ishii,  to improve the performance efficiency of the turbine, since the use thereof would have reduce leakage fluid from the upstream side to downstream side without passing the wing body/side.
 
    PNG
    media_image5.png
    653
    1077
    media_image5.png
    Greyscale

Allowable Subject Matter
Claim 10/7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 19 September 2020 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wengert et al. (Pub. Number US-20100232937-A1) relates to a turbocharger with a spring for clamping the guide blade carrier against a stop device arranged opposite the spring.

Hausser et al. (Pub. Number US-20100166541-A1) relates to a charging device having one-piece disc spring of plate with a bent over edge region forming a spring leg.

Musil et al. (Patent Number US-10253683-B2) relates to a variable nozzle turbine with means for radial locating of a variable-nozzle cartridge, and having a metallic ring with C-shaped cross section in a radial axial plane.

Burmester et al. (Patent Number US-9683456-B2) relates to a heat shield for an exhaust gas turbocharger and arrangement of a heat shield between two housing parts of an exhaust gas turbocharger.

Groves et al. (Patent Number US-8985943-B2) relates to a turbocharger variable nozzle assembly with vane sealing arrangement.

Arnold et al. (Patent Number US-8967956-B2) relates to a turbocharger variable nozzle assembly with vane sealing arrangement.

Severin et al. (Patent Number US-8915704-B2) relates to a turbocharger variable nozzle assembly with vane sealing ring.

Sausse et al. (Patent Number US-8033109-B2) relates to a variable nozzle assembly for turbocharger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 13, 2021